DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, 13-23 of U.S. Patent No. 11,247,072 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in claims 1-20 of the present application have been already recited in claims 1-3, 5-11, 13-23 of U.S. Patent No. 11,247,072 B2.
17/665,596 (Present Application)
11,247,072 B2
Claim 1
An imaging system configured to rotate about a center point of rotation, the imaging system comprising: an X-ray source configured to direct X-rays along an X-ray path that passes through the center point of rotation to an X-ray imager;
the X-ray imager, which is positioned at a fixed imaging distance along the X-ray path from the X-ray source and is configured to generate an X-ray image from the X-rays; a first combined filter-collimator assembly that includes a first collimator configured with a first opening and a first compensating filter, wherein the first collimator and the first compensating filter are fixed in position relative to each other and the first opening is formed by two blades that oppose each other; and a positioning mechanism that is configured to position the first combined filter- collimator assembly in the X-ray path so that: the first collimator is in the X-ray path at a first fixed distance along the X-ray path from the X-ray source and the first opening defines a width of a first imaging field; and the first compensating filter is in the first imaging field at a second fixed distance along the X-ray path from the first collimator.
Claim 1
An imaging system configured to rotate about a center point of rotation, the imaging system comprising: an X-ray source configured to direct X-rays along an X-ray path that passes through the center point of rotation to an X-ray imager; the X-ray imager, which is positioned at a fixed imaging distance along the X-ray path from the X-ray source and is configured to generate an X-ray image from the X-rays; a first combined filter-collimator assembly that includes a first collimator configured with a first opening and a first compensating filter, wherein the first collimator and the first compensating filter are fixed in position relative to each other and the first opening is formed by two blades that oppose each other and are fixed in position relative to each other; and a positioning mechanism that is configured to position the first combined filter-collimator assembly in the X-ray path so that: the first collimator is in the X-ray path at a first fixed distance along the X-ray path from the X-ray source and the first opening defines a width of a first imaging field; and the first compensating filter is in the first imaging field at a second fixed distance along the X-ray path from the first collimator so that a photon flux of X-rays on the X-ray imager is more balanced than when the first compensating filter is not positioned in the first imaging field at the second fixed distance from the first collimator.
Claim 2
a second combined filter- collimator assembly that includes a second collimator configured with a second opening and wherein the positioning mechanism is further configured to: position the first collimator and the first compensating filter out of the X-ray path; and position the second collimator in the X-ray path at a third fixed distance from the X-ray source along the X-ray path so that the second opening defines a width of a second imaging field.
Claim 2
a second combined filter-collimator assembly that includes a second collimator configured with a second opening and wherein the positioning mechanism is further configured to: position the first collimator and the first compensating filter out of the X-ray path; and position the second collimator in the X-ray path at a third fixed distance from the X-ray source along the X-ray path so that the second opening defines a width of a second imaging field.
Claim 3
the positioning mechanism is configured to position the first collimator and the first compensating filter out of the X-ray path and position the second collimator in the X-ray path at the third fixed distance with a single mechanical operation.
Claim 3
the positioning mechanism is configured to position the first collimator and the first compensating filter out of the X-ray path and position the second collimator in the X-ray path at the third fixed distance with a single mechanical operation.
Claim 4
the single mechanical operation includes a motion of the first collimator, the first compensating filter, and the second collimator in a direction perpendicular to the X-ray path.
Claim 5
the single mechanical operation includes a motion of the first collimator, the first compensating filter, and the second collimator in a direction perpendicular to the X-ray path.
Claim 5
the second combined filter-collimator assembly further includes a second compensating filter that is fixed in position relative to the second collimator and the positioning mechanism is further configured to position the second compensating filter in the second imaging field at a fourth fixed distance from the second collimator along the X-ray path.
Claim 6
the second combined filter-collimator assembly further includes a second compensating filter that is fixed in position relative to the second collimator and the positioning mechanism is further configured to position the second compensating filter in the second imaging field at a fourth fixed distance from the second collimator along the X-ray path so that a photon flux of X-rays on the X-ray imager is more balanced than when the second compensating filter is not positioned in the second imaging field at the fourth fixed distance from the second collimator.
Claim 6
the X-ray imager is disposed at the fixed imaging distance along the X-ray path from the X-ray source when the first collimator is positioned in the X-ray path at the first fixed distance from the X-ray source and when the second collimator is positioned in the X-ray path at the third fixed distance from the X-ray source.
Claim 7
the X-ray imager is disposed at the fixed imaging distance along the X-ray path from the X-ray source when the first collimator is positioned in the X-ray path at the first fixed distance from the X-ray source and when the second collimator is positioned in the X-ray path at the third fixed distance from the X-ray source.
Claim 7
the positioning mechanism is configured to simultaneously position the first combined filter-collimator assembly out of the X-ray path and position the second collimator of the second combined filter-collimator assembly in the X-ray path at the second fixed distance.
Claim 8
the X-ray imager is disposed at a fixed rotational distance along the X-ray path from the center point of rotation when the first collimator is positioned in the X-ray path at the first fixed distance from the X-ray source and when the second collimator is positioned in the X-ray path at the third fixed distance from the X-ray source.
Claim 8
the X-ray imager is configured to: generate images in a first imaging position, in which a first portion of the X-ray imager is disposed at the fixed imaging distance along the X-ray path from the X-ray source; and generate images in a second imaging position, in which a second portion of the X-ray imager is disposed at the fixed imaging distance along the X-ray path from the X-ray source and the X-ray imager is displaced from the first imaging position in a direction perpendicular to the X-ray path.
Claim 9
the X-ray imager is configured to: generate images in a first imaging position, in which a first portion of the X-ray imager is disposed at the fixed imaging distance along the X-ray path from the X-ray source; and generate images in a second imaging position, in which a second portion of the X-ray imager is disposed at the fixed imaging distance along the X-ray path from the X-ray source and the X-ray imager is displaced from the first imaging position in a direction perpendicular to the X-ray path.
Claim 9
the first portion of the X-ray imager comprises a center point of an X-ray detection surface of the X-ray imager and the second portion comprises an edge portion of the X-ray imager.
Claim 10
the first portion of the X-ray imager comprises a center point of an X-ray detection surface of the X-ray imager and the second portion comprises an edge portion of the X-ray imager.
Claim 10
the positioning mechanism is configured to position the first compensating filter in the first imaging field at the fixed distance from the first collimator along the X-ray path and not at any other distance from the first collimator when the first compensating filter is in the first imaging field.
Claim 11
the positioning mechanism is configured to position the first compensating filter in the first imaging field at the fixed distance from the first collimator along the X-ray path and not at any other distance from the first collimator when the first compensating filter is in the first imaging field.
Claim 11
a second collimator that is disposed between the X-ray source and the X-ray imager and includes a second opening that defines a length of the first imaging field.
Claim 13
a second collimator that is disposed between the X-ray source and the X-ray imager and includes a second opening that defines a length of the first imaging field.
Claim 12
the second collimator includes movable blades that modify the second opening.
Claim 14
the second collimator includes movable blades that modify the second opening.
Claim 13
the movable blades are configured to change a width of the second opening.
Claim 15
 the movable blades are configured to change a width of the second opening.
Claim 14
the movable blades are configured to move independently from each other.
Claim 16
the movable blades are configured to move independently from each other.
Claim 15
the movable blades are configured to change a longitudinal location of the second opening
Claim 17
the movable blades are configured to change a longitudinal location of the second opening.
Claim 16
A method of generating an X-ray image in a system that includes an X-ray source and an X-ray imager, wherein the X-ray source is configured to direct X-rays along an X-ray path that passes through a center point of rotation of the system to the X-ray imager and the X-ray imager is configured to generate an X-ray image from the X-rays, the method comprising: positioning in the X-ray path a combined filter-collimator assembly that includes a first collimator configured with a first opening that is formed by two blades that oppose each and a first compensating filter, so that the first collimator is at a first fixed distance along the X-ray path from the X-ray source and defines a width of a first imaging field and the first compensating filter is at a second fixed distance along the X-ray path from the first collimator; while the imager is positioned at a fixed imaging distance along the X-ray path from the X-ray source, the first collimator is positioned in the X-ray path at the first fixed distance along the X-ray path from the X-ray source, and the first compensating filter is positioned in the X-ray path at the second fixed distance along the X-ray path from the first collimator, rotating the X-ray source and the X-ray imager about the center point of rotation; and while rotating the X-ray source and the X-ray imager about the center point of rotation, receiving the X-rays with the X-ray imager.
Claim 19
 A method of generating an X-ray image in a system that includes an X-ray source and an X-ray imager, wherein the X-ray source is configured to direct X-rays along an X-ray path that passes through a center point of rotation of the system to the X-ray imager and the X-ray imager is configured to generate an X-ray image from the X-rays, the method comprising: positioning in the X-ray path a combined filter-collimator assembly that includes a first collimator configured with a first opening that is formed by two blades that oppose each other and are fixed in position relative to each other and a first compensating filter, so that the first collimator is at a first fixed distance along the X-ray path from the X-ray source and defines a width of a first imaging field and the first compensating filter is at a second fixed distance along the X-ray path from the first collimator so that a photon flux of X-rays on the X-ray imager is more balanced than when the first compensating filter is not positioned in the first imaging field at the second fixed distance from the first collimator; while the imager is positioned at a fixed imaging distance along the X-ray path from the X-ray source, the first collimator is positioned in the X-ray path at the first fixed distance along the X-ray path from the X-ray source, and the first compensating filter is positioned in the X-ray path at the second fixed distance along the X-ray path from the first collimator, rotating the X-ray source and the X-ray imager about the center point of rotation; and while rotating the X-ray source and the X-ray imager about the center point of rotation, receiving the X-rays with the X-ray imager.

Claim 17
positioning the combined filter-collimator assembly so that the first collimator is in the X-ray path at the first fixed distance and the first compensating filter is in the X-ray path at the second fixed distance comprises positioning a second collimator out of the X-ray path.
Claim 20
positioning the combined filter-collimator assembly so that the first collimator is in the X-ray path at the first fixed distance and the first compensating filter is in the X-ray path at the second fixed distance comprises positioning a second collimator out of the X-ray path.
Claim 18
positioning the first collimator in the X-ray path, positioning the first compensating filter in the X-ray path, and positioning second collimator out of the X-ray path is performed via a single mechanical operation.
Claim 21
positioning the first collimator in the X-ray path, positioning the first compensating filter in the X-ray path, and positioning second collimator out of the X-ray path is performed via a single mechanical operation.
Claim 19
the first collimator and the first compensating filter are fixed in position relative to each other in the combined filter-collimator assembly. 
Claim 22
the first collimator and the first compensating filter are fixed in position relative to each other in the combined filter-collimator assembly.
Claim 20
the two blades oppose each other in a lateral direction that is perpendicular to the X-ray path and are positioned to limit an extent of exposure to the X-rays in the lateral direction to no more than the width of the X-ray imager. 
Claim 23
the two blades oppose each other in a lateral direction that is perpendicular to the X-ray path and are positioned to limit an extent of exposure to the X-rays in the lateral direction to no more than the width of the X-ray imager.





Allowable Subject Matter
Claims 1-20 would be allowable when the Double Patenting is overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884